Citation Nr: 1145224	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The record was also held open for 60 days so that the Veteran could submit additional evidence.  To date, no additional evidence has been received.  

At the hearing, the Veteran submitted a written request for a copy of his claims file.  In November 2011, the Board's privacy office responded and provided the requested information.  

The issues of entitlement to service connection for hepatitis B and C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2004, the RO denied entitlement to service connection for hepatitis C.  The Veteran did not perfect an appeal.

2.  Evidence associated with the record since the September 2004 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement to service connection for hepatitis C and to remand for further development, a detailed explanation of how VA complied with the VCAA with regard to that issue is unnecessary. 

Analysis

In September 2004, the RO denied entitlement to service connection for hepatitis C, essentially based on findings that there was no documentation showing he was treated for this condition during service nor was there any evidence of a current diagnosis and a link to service.  The Veteran did not perfect an appeal of this decision and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In October 2007, the Veteran requested to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the September 2004 decision, the record contained the Veteran's service treatment records, private medical records, and VA treatment records.  A September 1972 enlistment examination did not note hepatitis and on the accompanying report of medical history, the Veteran denied having jaundice or hepatitis.  A February 1973 letter indicates that the Veteran was discovered to have hepatitis B antigen in his blood at the time of a January 1973 blood donation.  Additional follow-up was advised to determine whether he still had hepatitis B antigenemia and whether he had suffered any liver damage.  A March 1973 note indicates that the Veteran exhibited no symptoms of liver disease at that time.  In May 1973, the Veteran was seen with complaints that his eyes were turning yellow, he felt tired, and was breaking out in a rash.  The impression included "rule out hepatitis".  Various blood tests were completed in November 1973.  Findings pertaining to hepatitis were not noted on the August 1974 separation examination.  

Private and VA medical records showed a diagnosis of hepatitis C at least as early as 2004.  

Pertinent evidence submitted since the September 2004 decision includes VA medical records and hearing testimony.  A July 2008 VA primary care note indicates that hepatitis etiology was reviewed and the physician noted that the Veteran had risk factors for hepatitis B and C while on active duty.  The physician further stated that it was possible that the appellant was exposed to hepatitis B and C at the same time, and that a test for hepatitis C antigen was not readily available until approximately 1993 to 1994.  

At the July 2011 hearing, the Veteran testified that he did not have any blood transfusions before, during, or after service.  He denied tattoos, high risk sexual activity, or employment in the health care industry.  He reported that during service he received immunizations with an air gun and shared razors.  He further testified that he used intravenous drugs while stationed in Germany.  

The above evidence is new.  The Board also finds it material in that it relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  


ORDER

The claim of entitlement to service connection for hepatitis C is reopened.


REMAND

Having reopened the claim, the Board must consider the merits.  On review, the Board finds that additional development is needed.  

The Veteran reported that he receives VA treatment.  On review, VA medical records were most recently printed in July 2009.  Updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

At the hearing, the Veteran testified that he was diagnosed with hepatitis C in approximately 1992.  The claims file contains private medical records dated from approximately November 2000 to January 2003, but does not contain records pertaining to the initial diagnosis.  The Veteran should be provided an opportunity to identify any additional relevant private medical records showing when he was first diagnosed with Hepatitis C.  See 38 C.F.R. § 3.159(c)(1).  

On review, the Veteran has identified various risk factors for incurring hepatitis.  Regarding his reports of intravenous drug abuse during service, the law provides that the frequent intravenous use of an illicit substance constitutes drug abuse and any consequent injury or disease, including hepatitis, resulting from that abuse is not considered to have occurred in the line of duty, but is considered the consequence of willful misconduct.  See 38 C.F.R. § 3.301(c)(3), (d) (2011).  

Service treatment records show that the Veteran received various immunizations and he provided credible testimony that he received in-service injections from an airgun.  VA Fast Letter 04-13 (June 29, 2004) discusses the relationship between immunization with jet injectors and hepatitis C infection as it relates to service connection.  Various key points were noted with the following conclusion: 

The large majority of (hepatitis C virus) infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of (the hepatitis C virus) with airgun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C. 

The record does not contain a medical opinion discussing the Veteran's risk factors in detail and given the statement that transmission of the infection with airgun injectors is biologically plausible, the Board finds that an examination with medical opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

At the hearing, the Veteran acknowledged that his physicians do not talk about hepatitis B.  Given the positive in-service findings for hepatitis B, however, this issue should also be addressed on examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all pertinent treatment records from the VA Medical Center in Tampa, to include the Orlando outpatient clinic, for the period from July 2009 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO/AMC should contact the Veteran and ask him to identify any private physicians who have treated any type of hepatitis since his discharge from active duty.  The Veteran should submit authorizations for release of records pertaining to any identified treatment.  If properly completed authorizations are received, the RO/AMC should request any identified records.  Any records obtained should be associated with the claims file.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination by a specialist in heptology to determine the nature and etiology of any diagnosed hepatitis.  All necessary tests, if any, should be requested.  The claims file and a copy of this remand should be available for review.  

The examiner is to obtain a detailed history regarding risk factors for hepatitis and is requested to opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that hepatitis C is related to active military service or events therein.  The examiner is hereby informed that the service medical records reveal evidence of drug and alcohol abuse while on active duty.  It is essential that the report include a full discussion of all modes of transmission.
 
The examiner is also requested to discuss the in-service findings, particularly the February 1973 letter, which indicates the Veteran was discovered to have hepatitis B antigen in his blood.  The examiner is requested to explain the medical significance of this finding and indicate whether it shows a previous infection or acute/chronic infection during service.  Any current residuals of hepatitis B must be identified.  

The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion for any of the questions listed herein, that fact must be stated and the reasons why an opinion cannot be provided explained.  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for hepatitis C and hepatitis B.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


